Citation Nr: 0618457	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with hiatal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for GERD with hiatal hernia.  The appeal 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary.  The veteran contends that he was diagnosed and 
treated for hiatal hernia and GERD at Army medical facilities 
in Darmstadt-Muenster, Germany or Frankfurt, Germany in 
service in 1952 and 1953.   He was assigned to the "443 Ord 
Ammo Dep Co" in Germany from November 1951 to February 1954.  

The claims file contains service medical records from March 
1951 to February 1954.  The records include treatment for 
gastritis at an unidentified facility in November 1951.  The 
examiner noted that the condition was resolved in three days 
with "routine treatment."  The veteran was examined and 
treated at the 97th General Hospital in Frankfurt, Germany 
for a recurrent branchial cyst in June 1952.  A thorough 
medical history was recorded with no mention of hiatal 
hernia, GERD, or any other gastrointestinal condition.  In 
April 1953 he was prescribed medication for an upset stomach 
at an unidentified facility with no follow-up treatment. 

There is no notation of a gastrointestinal condition in the 
February 1954 discharge physical examination or in an April 
1954 VA examination. 

Even though the records appear to cover the entire period of 
service, there are no entries of any kind from April 1953 to 
February 1954.  In addition, the discharge physical 
examination may be incomplete because it has no notations 
regarding two periods of hospitalization, surgery, and 
biopsies for the branchial cyst. 
In order to provide the veteran with every opportunity to 
substantiate his claim, additional requests for service 
medical records are necessary. 

In addition, where the evidence of record shows treatment for 
a disability in service and the presence of a current 
disability, and there is evidence of record relating the 
current disability to service, an examination is needed.  
38 C.F.R. § 3.159(c)(4).  In this claim, the evidence shows 
treatment for gastritis and upset stomach in service and 
current diagnoses of GERD and hiatal hernia.  The veteran has 
stated that the conditions are related.  Therefore, an 
examination is needed to determine whether there is any 
relationship between the current disabilities and the 
veteran's service.

Accordingly, the case is REMANDED for the following action:

1.   Request from the appropriate service 
agency additional medical records, if 
available, that document examination and 
treatment of the veteran for hiatal 
hernia or gastrointestinal conditions at 
the 97th General Hospital, Frankfurt, 
Germany, and the Army dispensary at 
Darmstadt-Muenster, Germany, in 1952 and 
1953.  Additionally, request any unit 
records such as sick call logs or 
personnel records that relate to any 
absence from duty for medical treatment 
during these years.  Associate any 
records obtained with the claims file. 

2.  Schedule the veteran for a VA 
examination.  The examiner should state 
whether it is as likely as not (50 
percent or more probability) that any 
current GERD or hiatal hernia is related 
to the veteran's inservice treatment for 
or complaints of upset stomach and 
gastritis.

3.  Then, readjudicate the claim for 
service connection for GERD with hiatal 
hernia.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


